FILED
                                                                       Dec 23 2020, 8:27 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
William T. Myers                                          Curtis T. Hill, Jr.
Whitehurst & Myers Law                                    Attorney General of Indiana
Marion, Indiana                                           Jesse R. Drum
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Arthur Cutshall II,                                December 23, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-838
        v.                                                Appeal from the Huntington
                                                          Circuit Court
State of Indiana,                                         The Honorable Davin G. Smith,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          35C01-1905-F1-115



Pyle, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020                           Page 1 of 16
                                        Statement of the Case
[1]   Robert Cutshall II (“Cutshall”) appeals his conviction, following a jury trial, for

      possession of child pornography.1 Cutshall argues that there was insufficient

      evidence to support his conviction and that the possession of child pornography

      statute is unconstitutionally vague. Concluding that the evidence is sufficient

      and that Cutshall waived his constitutional argument by failing to raise it to the

      trial court, we affirm Cutshall’s conviction.


[2]   We affirm.


                                                     Issues
                 1. Whether the evidence is sufficient to support Cutshall’s
                    conviction.

                 2. Whether the possession of child pornography statute is
                    unconstitutionally vague.


                                                      Facts
[3]   In 2019, Cutshall, who was fifty-nine years old, and his wife, Michelle Cutshall

      (“Michelle”) had three adult daughters and one teenaged daughter. The

      youngest daughter, fourteen-year-old V.C. (“V.C.”) lived with her parents.

      Cutshall and Michelle also had four grandchildren, including three-year-old

      Z.S., living with them at that time.




      1
          IND. CODE § 35-42-4-4(d).


      Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020      Page 2 of 16
[4]   In February 2019, Cutshall broke his cellphone and then used Michelle’s old

      cellphone, which was an LG phone (“the LG phone”). The LG phone was not

      connected to a cellular data service, so when Cutshall wanted to have internet

      access on the LG phone, he would use the Wi-Fi hotspot from Michelle’s

      cellphone.


[5]   On April 26, 2019, around 6:00 p.m., Michelle and two of her adult daughters

      went to a concert, leaving Cutshall at home with V.C. and the four

      grandchildren. Michelle left her cellphone at home so that Cutshall could use

      the Wi-Fi hotspot from her cellphone. When Michelle and her daughters

      returned around 11:30 p.m., V.C. told Michelle that she had seen Cutshall

      engaging in inappropriate behavior with Z.S. while they were at the concert.

      Specifically, V.C. told her mother that she had seen Z.S. sucking Cutshall’s

      penis and Cutshall having sex with Z.S. Michelle reported the allegations to the

      police. V.C. was interviewed at a child advocacy center, and a nurse examined

      Z.S. at the hospital and administered a sexual assault kit. Z.S. was not

      interviewed because she had delayed verbal skills. After Cutshall’s arrest, the

      police searched the LG phone and discovered digital images involving

      “prepubescent” females engaged in sexual intercourse and oral sex. (Tr. Vol. 3

      at 196, 197).


[6]   The State charged Cutshall with Count 1, Level 1 felony child molesting

      (alleging sexual intercourse); Count 2, Level 1 felony child molesting (alleging

      other sexual conduct); and Count 3, Level 6 felony possession of child

      pornography (alleging possession of a digital image).

      Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020       Page 3 of 16
[7]   The trial court held a two-day jury trial in March 2020. Cutshall did not

      challenge the constitutionality of the possession of child pornography statute at

      any time prior to or during the trial. His theory of defense for the possession of

      child pornography charge was that the State could not prove that he had

      knowingly possessed the images.


[8]   During the trial, the State offered State’s Exhibits 65 and 66, the photographs of

      “prepubescent” females that had been found on the LG phone. (Tr. Vol. 3 at

      196, 197). Specifically, Exhibit 65 depicted a “prepubescent” female, with no

      pubic hair, being vaginally penetrated by a male penis. (Tr. Vol. 3 at 196).

      Exhibit 66 depicted two “prepubescent” females, one of whom was nude from

      the waist down and had no pubic hair and did not have developed breasts,

      performing oral sex on erect male penises.2 (Tr. Vol. 3 at 197). A forensic

      analysis detective testified that the metadata associated with Exhibit 66 revealed

      that the photograph had been downloaded to the LG phone from the Pornhub

      website on March 1, 2019. Exhibit 65 did not have any metadata associated

      with it that would reveal when it had been downloaded to the phone. At the

      time of the forensic search, the photographs were not in the LG phone’s current

      photo gallery; they had been deleted at some point in time but were still on the

      phone. The LG phone also had more than 9,200 photographs that had been




      2
       Exhibit 66 contained a collage of four photographs, two of which depicted the prepubescent females
      engaged in oral sex.

      Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020                           Page 4 of 16
       deleted from it, which the detective testified was “[v]ery unusual[.]” (Tr. Vol. 3

       at 198).


[9]    The forensic analysis also showed that Cutshall had first used the LG phone to

       login to his Facebook account on February 18, 2019 and that Cutshall’s

       Facebook account was the active user on the date of the alleged events on April

       26, 2019. The detective testified that the analysis of the LG phone revealed that

       it had been used on April 26, 2019 between 6:22 p.m. and 7:05 p.m. to view

       thirty “pornographic” websites, including Pornhub. (Tr. Vol. 3 at 198). The

       State also introduced evidence to show that Cutshall had used the LG phone at

       7:07 p.m. to send a Facebook Messenger message to V.C.


[10]   Additionally, the detective explained that the forensic search of the LG phone

       showed that there were three named accounts associated with the LG phone:

       (1) the Facebook account for Cutshall; (2) a Facebook account for Michelle,

       which had last been accessed on April 23, 2019; and (3) a Gmail account for

       Jimmy White (“the Gmail account”) that had been accessed once on January

       10, 2019. Michelle testified that she used the Gmail account, which belonged

       to her boyfriend’s father, so she could login to Netflix on the LG phone in

       January. Michelle testified that in February 2019 Cutshall had started using the

       LG phone as his own after he broke his prior cellphone. Michelle also testified

       that she had not been aware of and had never seen the child pornography

       photographs on the LG phone prior to the discovery of the images during the

       forensic analysis.



       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020     Page 5 of 16
[11]   After the State rested its case, Cutshall moved for a directed verdict on the

       possession of child pornography charge. He argued that the State had failed to

       prove beyond a reasonable doubt that Cutshall had knowingly possessed the

       child pornography images. The trial court denied Cutshall’s motion.


[12]   Cutshall testified on his own behalf. He denied that he had had sexual

       intercourse or had engaged in oral sex with Z.S. Additionally, Cutshall testified

       that he had never downloaded child pornography images onto the LG phone

       and that he had no knowledge of the images at issue. Cutshall also denied that

       he had used the LG phone to view any pornography websites on April 26, 2019

       when Michelle was at the concert.


[13]   During closing arguments, the State argued, in relevant part, that Cutshall was

       guilty of possession of child pornography because the evidence showed that he

       had actual or constructive possession of the images on the LG phone. The

       State pointed to the evidence that Cutshall had started using the LG phone in

       February 2019 and that the photograph that depicted “females [who] appeared

       less than 18 years of age performing oral sex on adult males” had been

       downloaded onto the LG phone from Pornhub shortly thereafter on March 1,

       2019. Additionally, the State noted that Cutshall had used the LG phone after

       Michelle had left for the concert, during which time he had used the phone to

       view pornography websites, including Pornhub. (Tr. Vol. 4 at 64).


[14]   During Cutshall’s closing argument, his counsel argued that the State had failed

       to meet its burden of showing that he had possessed the child pornography on


       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020     Page 6 of 16
       the LG phone. Cutshall did not challenge whether the images at issue

       constituted child pornography nor did he make any argument regarding the age

       of the females depicted in the images. Cutshall’s counsel argued that there was

       no evidence showing that Cutshall had downloaded the two photos or had

       viewed them. Cutshall’s counsel also argued that the fact that the LG phone

       had been used to view pornography on April 26 was not relevant because there

       was “no evidence presented that any of it was child pornography” and that it

       was presumably adult pornography. (Tr. Vol. 4 at 77).


[15]   The jury found Cutshall guilty of the possession of child pornography charge

       and not guilty of the child molesting charge in Count 2. The jury could not

       reach a verdict on child molesting charge in Count 1, resulting in the trial court

       declaring a mistrial on that charge. The trial court imposed a two and one-half

       (2½) year sentence, with 180 days suspended to probation and the remaining

       time to be served in the county jail. Cutshall now appeals.


                                                    Decision
[16]   Cutshall argues that: (1) there was insufficient evidence to support his

       conviction for possession of child pornography; and (2) the possession of child

       pornography statute is unconstitutionally vague. We will review each

       argument in turn.


       1. Sufficiency of Evidence


[17]   Cutshall argues that the evidence was insufficient to support his conviction for

       possession of child pornography.
       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020       Page 7 of 16
               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder would find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original). Additionally, our Indiana

       Supreme Court has explained that “when determining whether the elements of

       an offense are proven beyond a reasonable doubt, a fact-finder may consider

       both the evidence and the resulting reasonable inferences.” Thang v. State,

       10 N.E.3d 1256, 1260 (Ind. 2014) (emphasis in original).


[18]   The possession of child pornography statute under which Cutshall was charged,

       INDIANA CODE § 35-42-4-4(d), provides:


               A person who knowingly or intentionally possesses or accesses
               with intent to view:

                        (1) a picture;

                        (2) a drawing;

                        (3) a photograph;

       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020          Page 8 of 16
                        (4) a negative image;

                        (5) undeveloped film;

                        (6) a motion picture;

                        (7) a videotape;

                        (8) a digitized image; or

                        (9) any pictorial representation;

               that depicts or describes sexual conduct by a child who the
               person knows is less than eighteen (18) years of age or who
               appears to be less than eighteen (18) years of age, and that lacks
               serious literary, artistic, political, or scientific value commits
               possession of child pornography, a Level 6 felony.

       I.C. § 35-42-4-4(d). To convict Cutshall as charged, the State had the burden to

       prove beyond a reasonable doubt that Cutshall “knowingly possessed a digital

       picture that depicted or described sexual conduct by a child, when [Cutshall]

       knew the child was less than eighteen (18) years of age, or who appeared to be

       less than eighteen (18) years of age, and the picture lacked serious literary,

       artistic, political or scientific value.” (App. Vol. 2 at 36).


[19]   Cutshall focuses on the possession element and contends that the State failed to

       prove that he knowingly possessed the digital images on the LG phone.

       Cutshall argues that the evidence was insufficient because the State failed to

       show that Cutshall had ever viewed the child pornography images on the LG

       phone or that he knew of them. He asserts the LG phone had been used to

       access other people’s accounts, such as Michelle’s accounts, and he suggests

       that the images could have been attributed to her.

       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020         Page 9 of 16
[20]   “A person engages in conduct ‘knowingly’ if, when he engages in the conduct,

       he is aware of a high probability that he is doing so.” I.C. § 35-41-2-2(b). “To

       prove that a defendant possessed an item, the State may prove either actual

       possession or constructive possession.” Eckrich v. State, 73 N.E.3d 744, 746

       (Ind. Ct. App. 2017), trans. denied. “Actual possession occurs when a person

       has direct physical control over an item.” Id. “Constructive possession occurs

       when a person has[:] (1) the capability to maintain dominion and control over

       the item; and (2) the intent to maintain dominion and control over it.” Id.

       (internal quotation marks omitted). “[A] conviction for a possessory offense

       does not depend on catching a defendant red-handed.” Gray v. State, 957

       N.E.2d 171, 174 (Ind. 2011).


[21]   Here, the State presented circumstantial evidence to prove that Cutshall

       knowingly possessed the child pornography digital images on the LG phone.

       “The Indiana Supreme Court has held that ‘[a] verdict may be sustained based

       on circumstantial evidence alone if that circumstantial evidence supports a

       reasonable inference of guilt.’” Koetter v. State, -- N.E.3d --, 2020 WL 6789364

       at *3 (Ind. Ct. App. Nov. 19, 2020) (quoting Maul v. State, 731 N.E.2d 438, 439

       (Ind. 2000)).


[22]   The evidence presented during the jury trial established that the LG phone

       contained two digital images of child pornography. The forensic analysis of the

       LG phone did not reveal who had downloaded the digital images, but the

       metadata on one of the images—the oral sex image in Exhibit 66—revealed that

       it had been downloaded to the LG phone from Pornhub on March 1, 2019.

       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020   Page 10 of 16
Michelle testified that in February 2019 Cutshall had started using the LG

phone as his own after he broke his previous cellphone. The forensic analysis

of the LG phone revealed that Cutshall had first used the LG phone to log into

his Facebook account on February 18, 2019. Two weeks later, on March 1,

2019, the oral sex digital image was downloaded to the phone from Pornhub.

Additionally, the State presented evidence that, after Michelle had left for the

concert around 6:00 p.m. on April 26, 2019, the LG phone had been used

between 6:22 p.m. and 7:05 p.m. to view thirty “pornographic” websites,

including Pornhub. (Tr. Vol. 3 at 198). A few minutes later, at 7:07 p.m.,

Cutshall used the LG phone to send a Facebook Messenger message to V.C.

Michelle and Cutshall, who were the relevant users of the LG phone, both

testified that they had not been aware of the child pornography photographs on

the LG phone. Cutshall’s counsel also argued this to the jury, who judged the

witnesses’ credibility, weighed the evidence, and found Cutshall guilty of

possession of child pornography. Because the jury, as finder of fact, could have

reasonably determined that Cutshall knowingly possessed the digital images on

the LG phone, we affirm Cutshall’s conviction for possession of child

pornography. See, e.g., Koetter, -- N.E.3d --, 2020 WL 6789364 at *3

(concluding that the circumstantial evidence was sufficient to support the

defendant’s possession of child pornography conviction). See also Logan v. State,

836 N.E.2d 467, 473 (Ind. Ct. App. 2005) (explaining that “the discovery of

images on a computer hard-drive is circumstantial evidence that one did

‘possess’ the images”), trans. denied.



Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020    Page 11 of 16
[23]   We also reject Cutshall’s suggestion that there was insufficient evidence that the

       girls in the digital images appeared to be less than eighteen years old. The

       detective who conducted the forensic analysis testified that the girls in the

       images were “prepubescent” females. (Tr. Vol. 3 at 196, 197). Additionally,

       “an assessment as to the girl’s age is not only a matter of common sense but

       also the trier of fact may take into account her overall appearance, including the

       developmental stage of the girl based upon her breasts, body hair, and other

       anatomical features.” Bone v. State, 771 N.E.2d 710, 717 (Ind. Ct. App. 2002).

       The images that the State alleged to be child pornography depicting a child

       under the age of eighteen were admitted and published to the jury. Specifically,

       Exhibit 65 depicted a “prepubescent” female, with no pubic hair, being

       vaginally penetrated by a male penis. (Tr. Vol. 3 at 196). Exhibit 66 depicted

       two “prepubescent” females, one of whom was nude from the waist down and

       had no pubic hair and did not have developed breasts, performing oral sex on

       erect male penises. (Tr. Vol. 3 at 197). Based on the record before us, we

       conclude that a reasonable fact-finder could have found beyond a reasonable

       doubt that at least one child was under the age of eighteen. See id. (affirming

       the defendant’s possession of child pornography conviction where a reasonable

       fact-finder could have found beyond a reasonable doubt that at least one child

       was under the age of sixteen).


       2. Constitutionality of the Statute


[24]   Cutshall also challenges his conviction by arguing that INDIANA CODE § 35-42-

       4-4(d), the possession of child pornography statute under which he was

       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020     Page 12 of 16
       convicted, is “unconstitutionally vague and void when applied to him.”

       (Cutshall’s Br. 15). Specifically, he asserts that “[t]he focus of this argument is

       that there was no proof that the photos alleged to have been ‘child

       pornography’ in this case were actually of someone under the age of 18, only

       that they ‘appeared’ to be photos of someone under the age of 18.” (Cutshall’s

       Br. 15). He contends “[t]his is an arbitrary and vague element of the offense.”

       (Cutshall’s Br. 15).


[25]   Cutshall, however, has waived any constitutional challenge to INDIANA CODE §

       35-42-4-4(d). “Generally, a challenge to the constitutionality of a criminal

       statute must be raised by a motion to dismiss prior to trial, and the failure to do

       so waives the issue on appeal.” Adams v. State, 804 N.E.2d 1169, 1172 (Ind. Ct.

       App. 2004). See also I.C. §§ 35-34-1-4, 35-34-1-6. Cutshall failed to file a

       motion to dismiss the charging information prior to trial. Nor did Cutshall

       object to the constitutionality of the statute at trial. Accordingly, he has waived

       appellate review of the argument.


[26]   Waiver notwithstanding, we will review Cutshall’s argument. See McBride v.

       State, 94 N.E.3d 703, 709-10 (Ind. Ct. App. 2018) (listing cases from the

       Indiana Supreme Court and our Court in which constitutional challenges to a

       statute were addressed despite the failure to file a motion to dismiss). Although

       we will address Cutshall’s argument, we note that our decision to do so does

       not equate to an endorsement of a defendant’s failure to file a motion to dismiss

       when he has a constitutional challenge to a statute. Indeed, we echo the

       prudent warning set forth by our Court in Tooley v. State: “We caution that our

       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020      Page 13 of 16
       decision to reach the merits is not an invitation to neglect to file a motion to

       dismiss and then argue for the first time on appeal that the statute is

       unconstitutional.” Tooley v. State, 911 N.E.2d 721, 723 n.3 (Ind. Ct. App.

       2009), trans. denied.


[27]   The constitutionality of statutes is reviewed de novo. Conley v. State, 972 N.E.2d

       864, 877 (Ind. 2012), reh’g denied. “Such review is ‘highly restrained’ and ‘very

       deferential,’ beginning ‘with [a] presumption of constitutional validity, and

       therefore the party challenging the statute labors under a heavy burden to show

       that the statute is unconstitutional.’” Id. (quoting State v. Moss-Dwyer, 686

       N.E.2d 109, 110 (Ind. 1997)). “[I]f a statute has two reasonable interpretations,

       one constitutional and the other not, we will choose the interpretation that will

       uphold the constitutionality of the statute.” Morgan v. State, 22 N.E.3d 570,

       573-74 (Ind. 2014) (internal quotation marks and citations omitted).


[28]   “A criminal statute can be found unconstitutionally vague: (1) for failing to

       provide notice enabling ordinary people to understand the conduct that it

       prohibits[;] or (2) for the possibility that it authorizes or encourages arbitrary or

       discriminatory enforcement.” Id. at 573 (internal quotation marks and citations

       omitted). A statute, however, “need only inform the individual of the generally

       proscribed conduct; it need not list with exactitude each item of prohibited

       conduct.” Baumgartner v. State, 891 N.E.2d 1131, 1136 (Ind. Ct. App. 2008).

       “No statute need avoid all vagueness, and because statutes are condemned to

       the use of words, there will always be uncertainties for we cannot expect


       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020       Page 14 of 16
       mathematical certainty from our language.” Logan, 836 N.E.2d at 473 (cleaned

       up). “A statute will not be held to be unconstitutionally vague if individuals of

       ordinary intelligence would comprehend it adequately to inform them of the

       proscribed conduct.” Baumgartner, 891 N.E.2d at 1136. “[A] statute is void for

       vagueness only if it is vague as applied to the precise circumstances of the

       present case.” Id. Additionally, a “defendant is not at liberty to devise

       hypothetical situations which might demonstrate vagueness.” Id.


[29]   Cutshall generally argues that the use of the word “appears” in the possession

       of child pornography statute renders the statute vague and “cannot provide a

       basis for his conviction in this case.” (Cutshall’s Br. 19). Cutshall does not

       argue that he does not understand the meaning of the word “appears” as used

       in the statutory phrase “appears to be less than eighteen (18) years of age[.]”

       See I.C. § 35-42-4-4(d). Rather, to support his vagueness argument, he sets forth

       multiple hypotheticals. For example, he asserts that “it is possible to envision”

       that possession of child pornography charges could occur if two adults over the

       age of eighteen, one of whom could have “take[] efforts to ‘appear’ younger,”

       engaged in a sexual act and saved it to their phone. (Cutshall’s Br. 17).


[30]   Cutshall, however, “is not at liberty to devise hypothetical situations which

       might demonstrate vagueness.” Baumgartner, 891 N.E.2d at 1136. See also New

       York v. Ferber, 458 U.S. 747, 767 (1982) (“The traditional rule is that a person to

       whom a statute may constitutionally be applied may not challenge that statute

       on the ground that it may conceivably be applied unconstitutionally to others in

       situations not before the Court.”). Instead, we focus on the precise

       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020     Page 15 of 16
       circumstances of the present case and whether a person of ordinary intelligence

       would comprehend the possession of child pornography statute to adequately

       inform him that knowingly possessing a digital image that depicts sexual

       conduct by a child who appears to be less than eighteen (18) years of age was

       included in the proscribed conduct.


[31]   Given the precise circumstances of this case, a person of ordinary intelligence

       would, from the phrase “appears to be less than eighteen years of age” as used

       in the possession of child pornography statute, know that having digital images

       of prepubescent females engaged in sexual intercourse and oral sex was

       included in the proscribed conduct of possessing a digital image that depicts

       sexual conduct by a child who appears to be less than eighteen (18) years of age.

       Accordingly, Cutshall has failed to meet his burden of showing that the statute

       is unconstitutionally vague. See also Yoakum v. State, 95 N.E.3d 169, 173 (Ind.

       Ct. App. 2018) (holding that a defendant failed to meet his burden of showing

       that a synthetic drug statute was unconstitutionally vague where he did not

       challenge the issue at trial and instead only challenged the possession element),

       trans. denied.


[32]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-838 | December 23, 2020   Page 16 of 16